NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50281

                Plaintiff-Appellee,             D.C. No. 2:06-cr-00545-SVW-2

 v.
                                                MEMORANDUM*
JUAN OKAMOTO, AKA Flaco, AKA
Junio, AKA Karante, AKA Junio Karante,
AKA Juan Antonio Okamoto, AKA Jose
Antonio Perales, AKA Tito,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Juan Okamoto appeals from the district court’s judgment revoking

supervised release and challenges three conditions of supervised release imposed

upon revocation. We have jurisdiction under 28 U.S.C. § 1291. Reviewing de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, see United States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009), we vacate

the challenged conditions and remand.

      We agree with the parties that standard conditions of supervised release five,

six, and fourteen, which were reimposed by the district court upon revoking

Okamoto’s supervised release, are unconstitutionally vague. See United States v.

Evans, 883 F.3d 1154, 1162-64 (9th Cir. 2018). Accordingly, we vacate these

conditions and remand to the district court to impose whatever alternative

conditions it deems appropriate. See United States v. Ped, 943 F.3d 427, 433-34

(9th Cir. 2019).

      VACATED and REMANDED with instructions.




                                         2                                    20-50281